Citation Nr: 1008720	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the left knee, to include degenerative changes of 
the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from August 1969 to February 1972.  He also had service in 
the US Army Reserves and the Army National Guard 
(Pennsylvania) from 1974 to 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  The record reflects that the claim 
was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC, in February 2007, and has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  While on active duty for training, the appellant injured 
his left knee.  

2.  The appellant has been diagnosed as suffering from 
degenerative joint disease of the left knee along with the 
residuals of a medial meniscus tear with pain and decreased 
range of motion.

3.  A VA examiner has indicated that the appellant's current 
left knee disorder(s) are related to the injuries the 
appellant experienced while on active duty for training.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
left knee disability was incurred in or began during active 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision on this issue.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

As was noted in the Introduction, the appellant had active 
military service and also had service in the US Army Reserves 
and US Army National Guard.  A "veteran" is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2009).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).

In order to establish basic eligibility for benefits based 
upon ACDUTRA, the appellant must first establish that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 
(1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 
264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Until "veteran" status is established for a period 
of ACDUTRA or a period of INACDUTRA, the presumption of 
soundness and the presumption of aggravation are not for 
application.  Id.

The appellant has come before the VA claiming that he now 
suffers from a left knee disability that began while he was 
on ACDUTRA.  He has asserted that he initially injured his 
left knee in 1976 while attending armor crewman school at 
Fort Knox.  He has further claimed that the knee was injured 
again during extra physical training in 1978 also at Fort 
Knox.  The Board notes that a service record dated in 
November 1978 from Fort Knox, Kentucky reflects treatment for 
a knee sprain.  It was also noted that he had a similar 
instance two years earlier.  

The appellant has also pointed out that he underwent surgical 
repair on his knee while on ACDUTRA and that the operation 
was performed in a military facility.  This occurred in 1985 
and was performed to correct a torn medial meniscus that had 
been injured while the appellant was on ACDUTRA in 1984.  

A VA Joints Examination of the appellant was accomplished in 
October 2008.  Upon completion of the exam, the appellant was 
diagnosed as suffering from degenerative joint disease of the 
left knee along with the residuals of a meniscus tear and 
decreased range of motion.  It is noted that the examiner did 
not etiologically link any left knee condition with the 
appellant's military service (active or ACDUTRA or 
INACDUTRA).  Nevertheless, the examiner also did not say that 
any disorder of the left knee was not related to or caused by 
or the result of the appellant's military service (active or 
ACDUTRA or INACDUTRA).  

The record indicates that the appellant's VA treatment 
records along with private medical records have been obtained 
and included in the claims folder for review.  The Board 
notes that none of the records suggests or insinuates that 
the appellant's left knee disability is related to or caused 
by his military service.  Yet, it is also true that the 
medical records do not contain any suggestions or conclusions 
that any found left knee disability did not begin in or occur 
while the appellant was on ACDUTRA.  

As noted previously, service connection may only be granted 
for a disease or disability if the appellant was on active 
duty or performing active duty for training (ACDUTRA).  The 
record reveals that a number of attempts have been made by 
the VA to confirm the exact dates of when the appellant was 
on ACDUTRA in 1976, 1978, and 1984.  However, the National 
Personnel Records Center (NPRC) along with the services has 
not been able to provide the dates.  Nevertheless, the 
appellant has been able to provide a computer-generated Army 
National Guard (ANG)/United States Army Reserve (USAR) Credit 
Summary showing that he earned 16 points in 1976 for active 
training, 35 points in 1978 for active training, 202 points 
in 1984 for active training, and 44 points in 1985 for active 
training.  While the records do not give the dates of 
service, the computer-generated summary does confirm, at 
least, that the appellant did perform ACDUTRA during the 
years in question.  

The only other evidence of record concerning the appellant's 
ACDUTRA comes from the appellant himself.  In determining 
whether evidence submitted by the appellant is credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The appellant's statements that he has 
proffered during the long course of this appeal have not been 
contradictory.  Moreover, they have been consistent with the 
exigencies of active duty service in the ANG and USAR.  It is 
further noted that since the appellant filed his claim, his 
recitation of the assertions made has remained consistent and 
not at odds with other statements made by the appellant.  
Thus, the Board finds that the appellant's written and 
testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145 155-156 (1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has further clarified that lay evidence can 
be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a 
medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009). Information in the service medical 
treatment records supports the appellant's contentions that 
he experienced injuries, however minor, in the left knee in 
1976, 1978, and 1984.  The Board finds that the appellant's 
lay statements on when these injuries occurred, i.e., while 
the appellant was on ACDUTRA, is consistent with service and 
as such, the statements are competent to show in-service 
occurrence because the injuries themselves are capable of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (rejecting view lay person is not competent to 
provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that 
medical evidence is not always required to establish the 
elements of in-service incurrence and nexus); Gutierrez v. 
Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are 
competent to report objective signs of illness in Persian 
Gulf War illness cases).  Moreover, when the appellant was 
examined by the VA in October 2008, the examiner implied that 
it was quite likely that the appellant injured his knee while 
on ACDUTRA status and that his current knee disorder was 
related to the injuries that occurred while on ACDUTRA.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the service member prevailing 
in either event, or whether the evidence is against the 
claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the appellant has 
provided credible statements with respect to when he suffered 
injuries to the left knee and his military status at the time 
of the injury.  A VA doctor has suggested in an opinion that 
it is probable that the appellant's current disabilities of 
the left knee are related to the injuries he experienced 
while on ACDUTRA.  In light of the foregoing, the Board finds 
that the evidence is, at least, in equipoise.  Accordingly, 
the benefit of the doubt in resolving the issue on appeal 
shall be given to the appellant, and therefore, service 
connection for a left knee disability is warranted.  


ORDER

Entitlement to service connection for the residuals of an 
injury of the left knee, to include degenerative changes of 
the left knee, is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


